Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is Responsive to the Applicant’s communication filed 4 February 2020. In view of this communication, claims 1-7 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The submission of references without being listed on the 1449 form is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
It is noted that non-patent literature (NPL) documents were submitted on 03/23/2021 and 08/05/2021 but not cited in the corresponding IDS. These references have not been considered. 

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification contains terms which are not 
The units introduced on page 4, third full paragraph. It is unclear what these units are referring to and whether it is an arbitrary charging unit or a C-rate. For purposes of examination, “C” is interpreted as any unit of charge.
Pages 4-5 of the applicant’s specification states that “lithium polysulfide diffusion is suppressed in the high rate section” which is different from the reduction recited in claim 7.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: In FIG. 1, the references numbers I, II and III are not mentioned in the specification. It is suggested to include these references with the description of FIG. 1 on page 4 of the applicant's specification.
The drawings are further objected to as failing to comply with 37 CFR 1.84(u)(1) because the view numbers must be preceded by the abbreviation "FIG.".
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Claim Objections
Claims 5 and 7 is objected to because of the following informalities:  
Claim 5, line 4: should be amended to recite “a maximum battery capacity”.
Claim 7, line 3: should be amended to recite “lithium sulfur”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) 
Claim 4 recites the unit “C”, however, the unit is not defined within the claim. Further, it is unclear from the specification as to whether it is an arbitrary charging rate unit or whether it is the C-rate.
Claim 7 recites “where the lithium polysulfide is reduced in a high rate section”. However, the specification, on pages 4-5, states that “lithium polysulfide diffusion is suppressed in the high rate section”. Reduced and suppressed have different meanings both chemically and in the English language. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  "when setting the section to have 2 steps of high rate/low rate". Claim 3, from which claim 5 depends, does not require 2 steps of high/low rate.
Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 depends from claim 3, which does not require “setting the section to have “setting the section to have 2 steps of high rate/low rate". Thus, there exists a situation where there is no distinct basis for claim 5. 
Claim 6 depends from claim 5 and is thus, likewise, rejected. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Thus, the language of claim 7 is not given patentable weight. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Gavrilov et al. (US6329789B1).
Regarding claim 1, Gavrilov discloses a method of charging a lithium sulfur battery (title). Gavrilov teaches charging the battery in a plurality of sections - a low charge rate section (a) and a high charge rate section (b) - each section has a different charging rate (column 2, lines 36-41). However, it should be noted that the sections are not defined in the claim. The only requirement is that they need to have different charging rates. Thus, the dividing line of where one section ends and another begins is arbitrary.
Regarding claim 2, Gavrilov discloses that the low charge rate comprises two or more sub-steps in a sequence of increasing charge rate (a) and the high charge rate charging step incudes two or more sub-steps in a sequence of increasing charge rate (b) (Column 2, lines 49-53). Thus, each section includes 2 or more steps with different charging rates. 
claim 3, the charging rates of Gavrilov incrementally increases within each section. Thus, Gavrilov discloses a low rate and a high rate, at least with respect to each other, within each section. This is interpreted as being 2 steps of low rate/high rate  within each section (Column 2, lines 49-53). The Examiner notes that only one combination needs to be found within Gavrilov since the claim requires only one be selected.
Regarding claim 7, as discussed above in the 112 rejections, the language of the claim does not add to the charging method, but rather is a function of the charging method. Thus, because Gavrilov relates to a charging process of a lithium sulfur battery, and meets the limitations of the process of claim 1,  it is inherent that the results of claim 7 also must occur. Thus, claim 7 is disclosed by Gavrilov.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Gozdz et al. (US20070166617B1).	
Regarding claim 1, Gozdz discloses a method for charging a lithium ion battery – it is well understood in the art that a lithium sulfur battery is a type of lithium ion battery. Thus, the lithium ion battery of Gozdz includes a lithium sulfur battery. As illustrated below, in annotated FIG. 5 of Gozdz, the battery is charged in a plurality of sections having different charging rates (Gozdz; FIG. 5). Although sections are indicated in annotated FIG. 5 by the Examiner, the term “section” in the claim is arbitrary and the section boundaries can be divided arbitrarily.

    PNG
    media_image1.png
    515
    722
    media_image1.png
    Greyscale
	Regarding claim 2, as illustrated above in annotated FIG. 5 of Gozdz, each section includes at least 2 or more steps with different charging rates since there are different rates within each section (Gozdz; FIG. 5).
Regarding claim 3, as discussed with claim 1, the boundary for the sectioning can be arbitrarily drawn, thus, the sections can be drawn such that the section is divided into any one of the group comprising: 2 steps of high rate/low rate, 2 steps of low rate/high rate, 3 steps of low rate/high rate/low rate and 3 steps of high rate/low rate/high rate, where the rates are low/high with respect to each other (Gozdz; FIG. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gozdz et al. (US20070166617A1) and further in view of Ick et al. (KR20130045974A).
Regarding claims 4, Gozdz discloses a high rate step and a low rate step with respect to each other within at least one of the sections, however, Gozdz does not explicitly teach the particular rate ranges of the high/low rates.
Ick discloses a method of charging a lithium sulfur battery, beginning at a slow rate of C-rate 0.05 to 0.10C and then a high rate of 0.2-0.3C to raise the battery voltage to a predetermined voltage (Ick; ¶44 - although the translation states “lithium selenium”, this is assumed to be either a translation error or an error in the original document as the rest of the description relates to lithium sulfur). These rates are within the claimed range.
It would be obvious to provide the C-rates of Ick with as the charge rates of Gozdz in order to provide a charging current to charge the battery at a higher to lower charging rate to reduce charging loss due to fast charging (Ick; ¶42).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gozdz and Ick in further view of Van Beek et al. (US20050242777A1).
Regarding claim 5, Gozdz in view of Ick does not explicitly disclose that when setting the section to have 2 steps of high/low rate, the high rate charge is achieved to 70% to 80% of maximum battery capacity. 
Van Beek teaches charging at a high rate to a low rate (FIG. 4). The high rate, or boost charging, is interrupted when the battery has been charged to maximally 80% (Van Beek; ¶43). Boost charging occurs at a high rate, where the charge voltage increases immediately – less than 1 second- to maximum charge voltage (Van Beek; ¶52). The charging of the final 20% is similar between normal charging and boost charging – after the charging rate has been decreased to the slower rate (Van Beek; ¶52-53). The maximal 80% disclosed by Van Beek is within the claimed range. 
	It would be obvious to provide the high rate/low rate of Van Beek to Gozdz in view of Ick in order to prevent damaging the battery and causing excessive generation of heat or gas in the battery when applying a high charging rate (Van Beek; ¶43).
	Regarding claim 6, Van Beek teaches determining a charging time where if 1 C-rate is the charging current that would be needed to charge an empty battery to its maximum capacity in 1 hour (Van Beek; ¶30). Thus, if charged at 0.2 C-rate, it is easily calculated that charging to 70-80% would take 3.5-4 hours, which is within the disclosed range. 
Because it is a matter of a simple calculation that is known in the art, it would be obvious to apply the calculation of the charging time disclosed in Van Beek to Gozdz in view of Ick in order to determine a particular time it takes to charge at a specified rate. 


Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsenter et al. US20050264263A1: this reference discloses  a method of charging, equalizing and controlling Li-based batteries.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859